DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 4/29/2022.

The application has been amended as follows: 

	Claim 15: (canceled).

	Claim 16: (canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record do not teach or fairly suggest a method comprising all of the cumulative limitations of Claim 1 or the product-by-process Claim 6 containing all of the limitations of Claim 1.  More specifically, the prior art do not teach or suggest a method comprising cleaning 10-100 µm porous carbon, activating, base solution treatment, N-doping and graphitizing, soaking with Sn and Co metal solutions; and treating with ammonia, hydrogen while simultaneously heating as well as all of the ranges for process conditions required in Claim 1.
	The closest prior art includes:
	Li et al (CN105498823) which discloses a method for preparing an N-doped porous carbon supported Co catalyst comprising adding N, N-double salicylaldehyde ethylenediamine cobalt or bis(3-methoxy- salicylaldehyde)ethylenediamine reduced cobalt chloride into a crucible and heating to prepare the N-doped porous-carbon supported cobalt catalyst (see Abstract).  Li therefore does not disclose or suggest a method comprising cleaning of 10-100 µm porous carbon, activation, base solution treatment, N-doping and graphitization, soaking with Sn and Co metal solutions; and treating with ammonia, hydrogen, while simultaneously heating to obtain the porous carbon-based metal catalyst nor does Li disclose or fairly suggest all the ranges claimed according to Claim 1.
Regarding Claim 6, The structure of the porous carbon-based metal catalyst product implied by the process of Claim 1 comprises: 
(1) a porous carbon with particle size of 10 to 100 µm;
(2) the porous carbon is activated, N-doped, and graphitized; and
(3) the porous carbon supports Co. 
Although Li discloses an N-doped porous carbon supporting cobalt, Li does not disclose or suggest a product produced by activating, graphitizing and N-doping porous carbon particles of 10 to 100 µm size and supporting cobalt as implied by the product by process claim 6.
	Sun et al (CN 107159214) which discloses a method for preparing a porous active carbon material supporting cobalt nanoparticles catalyst for ammonia borane hydrolysis comprising:  (1) preparing a nitrogenous precursor by hydrothermal reaction of a nitrogen containing compound and glucose; (2) preparing porous active carbon material by soaking in deionized water, drying, calcining, grinding, soaking in hydrochloric acid solution, washing, filtering, and drying; and (3) loading cobalt particles onto the porous carbon material by immersion in cobalt chloride and chemical reduction. Sun therefore does not disclose or suggest a method comprising cleaning of 10-100 µm porous carbon, activation, base solution treatment, N-doping and graphitization, soaking with Sn and Co metal solutions; and treating with ammonia, hydrogen, while simultaneously heating to obtain the porous carbon-based metal catalyst nor does Sun disclose or fairly suggest all the ranges claimed according to Claim 1.
Regarding Claim 6, The structure of the porous carbon-based metal catalyst product implied by the process of Claim 1 comprises: 
(1) a porous carbon with particle size of 10 to 100 µm;
(2) the porous carbon is N-doped and graphitized; and
(3) the porous carbon supports Co. 
Although Sun discloses a porous carbon-based Co catalyst produced by carbonizing a nitrogenous precursor for ammonia borane hydrolysis and loading cobalt, Sun does not disclose or suggest a product with the specific structure implied by N-doping and graphitizing particles of an activated porous carbon of 10 to 100 µm size as implied by the product by process claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/1/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        5/2/2022